DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

      KARL RUSSELL, an individual, SUMMUNZ.COM CO. LTD.,
       a Florida limited liability company, EVENT WORLD, INC.,
     a Florida for-profit corporation, and STATTUS GLOBAL, INC.,
                     a Florida for-profit corporation,
                                 Appellants,

                                     v.

                    STATTUS TECHNOLOGY, INC.,
                             Appellee.

                               No. 4D19-2598

                          [February 13, 2020]

   Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Howard K. Coates, Judge; L.T. Case
No. 502019CA005130XXXMB.

   Peter A. Koziol, Eric N. Assouline, and Greg M. Popowitz of Assouline &
Berlowe, P.A., Boca Raton, for appellants.

   Andrew M. Schwartz, Christopher S. Salivar and Heather F. Beale of
Andrew M. Schwartz, P.A., d/b/a Schwartz & Salivar Legal Team, Boca
Raton, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GERBER and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.